PER CURIAM.
The petition for writ of certiorari is granted and the trial court’s order granting execution on summary final judgment, entered December 10, 1981, is quashed.
On November 10, 1981, this Court dismissed an appeal from the summary final judgment upon counterclaim stating that the appeal was being dismissed because the order was neither a final order nor an ap-pealable non-final order under Rule 9.130, Fla.R.App.P. The November 10 order was based on this Court’s determination that the counterclaim was a compulsory counterclaim and therefore no appeal could be taken until final disposition of both the claim and counterclaim. See S.L.T. Warehouse Company v. Webb, 304 So.2d 97 (Fla.1974); Ryder Truck Lines, Inc. v. Pough, 392 So.2d 590 (Fla. 3rd DCA 1981).
Since the summary final judgment on counterclaim was not a final judgment or order, the trial court erred in entering its order granting execution.
We have also considered the order denying motion to disqualify and find no error.
McCORD, LARRY G. SMITH and WENTWORTH, JJ., concur.